Attachment
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Entry of After-Final Amendments
2.	For the purpose of appeal, the proposed amendment(s) will be entered and the proposed rejection(s) detailed below will be included in the Examiner’s Answer.  To be complete, such rejections must be addressed in any brief on appeal.
3.	Claims 5, 7, and 9 were canceled in previous amendments. 
4.	 Upon entry of the amendment(s) for purposes of appeal:
	A.	Claims 1-3, 6, 8, 10-13,  and 26 will remain rejected under 35 U.S.C. 103 as obvious over Liu et al (U.S. Patent Application Publication No. US 2010/0048412 A1, published 25 February 2010) and Yoo et al (U.S. Patent Application Publication No. US 2010/0028453 A1, published 4 February 2010) as evidenced by Bourke et al (U.S. Patent Application Publication No. US 2009/0294692 A1, published 3 December 2009), Storhoff et al (U.S. Patent Application Publication No. US 2005/0250094 A1, published 10 November 2005), and the value of the refractive index of silica provided by refractiveindex.info ([retrieved on 2020-09-03].  Retrieved from the Internet: <URL:refractiveindex.info/?shelf=main&book=SiO2&page=Malitson>), and the value of the refractive index of polystyrene provided by refractiveindex.info ([retrieved on 2020-09-04]).
Regarding claims 1, 6, and 13, Liu et al teach an optical probe in the form of a core particle of either polystyrene or silica having a total reflection layer thereon, in the form of a nanocrescent shell (paragraph 0015).  Bourke et al teach silica is transparent (paragraph 0269), and Storhoff et al teach polystyrene is transparent (paragraph 0078).  Liu et al teach the nanocrescent shell comprises either aluminum or zinc (i.e., Al
 or Zn; paragraph 0015).
As noted in paragraphs 0010 and 0058 the instant specification, aluminum has a refractive index of about 1.0 and zinc has a refractive index of about 1.2 or lower, and refractiveindex.info states that the refractive index of silica is 1.45 in the visible light range (i.e., up to 0.82 microns, which is 820 nm) and the refractive index of polystyrene is above 1.59 in the same range.  Thus, the cores and layers meet the limitations of claims 1 and 6.
Liu et al also teach the total-reflection inducing (i.e., nanocrescent) layer does not cover the entire particle (e.g., Figure 1C), and has an analyte substance binding substance bound thereto, in the form of a labeled oligonucleotide (paragraph 0023) or a peptide, which is attached through a modifying layer, in the form of a linker (paragraphs 0015 and 0072).  Liu et al also teach the analyte is bound to the probe (paragraph 0024), and that the probe has the added advantage of providing nanomolar sensitivity (Abstract).  Thus, Liu et al teach the known techniques discussed above.
While Liu et al teach a modifying layer (i.e. a linker layer; paragraph 0075), Liu et al do not teach a modifying of platinum (which has a refractive index of 0.22 as discussed in paragraph 0058 of the instant specification), the claimed coverage percentages, or the magnetic layer of claim 13.
However, Yoo et al teach an optical probe (paragraph 0020) comprising silica particles having a metal coating thereon (paragraph 0077), as well as polystyrene particles having platinum coatings (paragraph 0042-0043 and Figure 1B); it is noted that paragraph 0042 of Yoo et al states that”[t]he gold film thin film may be of gold, platinum, or an alloy of the two metals.”  Thus, the use of platinum instead of gold is an obvious variant of any embodiments described in Yoo et al.  
Yoo et al further teach the metal coating only covers 30-70% of the surface of the core (paragraphs 0042-0043), that the core comprises metal film (i.e., the claimed reflection layer) thereon, a magnetic layer between the reflection inducing layer and the modifying layer (i.e., claim 13) and that the modifying layer is a platinum modifying layer (Figure 1B and paragraph 0042). Yoo et al also teach the particles have the added advantage of being sensed by various magnetic systems in a living body (paragraph 0068).  Thus, Yoo et al teach the known techniques discussed above.
With respect to the claimed “hemisphere-shaped layer,” Yoo et al show hemispheric-shaped layers of the metal (i.e., platinum) film (compare Figures 1A and 1B of Yoo et al to Figures 2A and 2B of the instant specification)
Alternatively, the courts have found that changes in shape are obvious (In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Thus, the claimed “hemisphere-shaped layer” is alternatively an obvious variant of the teachings of Yoo et al.  See MPEP 2144.04 [R-6] IV B.
It is noted that the courts have held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”   In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  In addition, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  See MPEP § 2114.
	It is also noted that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated (In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).  See MPEP 2112.02.
Therefore, the various uses recited in the claim (e.g., using the Al or Zn layer as a reflective layer, or using the probe “for a bio-senor”) fail to define additional structural elements of the claimed probe.  Because the cited art teaches the structural elements of the claim, the claim is obvious. 
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Yoo et al and Liu et al to arrive at the instantly claimed probe with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a probe having the advantage of providing nanomolar sensitivity as explicitly taught by Liu et al (Abstract) and the advantage of being sensed by various magnetic systems in a living body as explicitly taught by Yoo et al (paragraph 0068).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Liu et al and Yoo et al could have been combined with predictable results because the known techniques of Liu et al and Yoo et al predictably result in useful silica core particles.
Claims 2-3, 8, and 10-12 will remain rejected for the reasons set forth in the Final Office Action mailed 27 May 2022.
Regarding claim 26, Liu et al teach an optical probe in the form of a core particle of an oxide (i.e., silica) having a total reflection layer thereon, in the form of a nanocrescent shell (paragraph 0015).  Bourke et al teach silica is transparent (paragraph 0269). Liu et al teach the nanocrescent shell comprises either aluminum or zinc (i.e., Al or Zn; paragraph 0015).
As noted in paragraphs 0010 and 0058 the instant specification, aluminum has a refractive index of about 1.0 and zinc has a refractive index of about 1.2 or lower, and refractiveindex.info states that the refractive index of silica is 1.45 in the visible light range (i.e., up to 0.82 microns, which is 820 nm).  Thus, the cores and layers meet the limitations of claim 26.
Liu et al also teach the total-reflection inducing (i.e., nanocrescent) layer does not cover the entire particle (e.g., Figure 1C), and has an analyte substance binding substance bound thereto, in the form of a labeled oligonucleotide (paragraph 0023) or a peptide, which is attached through a modifying layer, in the form of a linker (paragraphs 0015 and 0072).  Liu et al also teach the analyte is bound to the probe (paragraph 0024), and that the probe has the added advantage of providing nanomolar sensitivity (Abstract).  Thus, Liu et al teach the known techniques discussed above.
While Liu et al teach a modifying layer (i.e. a linker layer; paragraph 0075), Liu et al do not teach a modifying of platinum or the claimed coverage percentages.
However, Yoo et al teach an optical probe (paragraph 0020) comprising silica particles having a metal coating thereon (paragraph 0077), as well as polystyrene particles having platinum coatings (paragraph 0042-0043 and Figure 1B); it is noted that paragraph 0042 of Yoo et al states that”[t]he gold film thin film may be of gold, platinum, or an alloy of the two metals.”  Thus, the use of platinum instead of gold is an obvious variant of any embodiments described in Yoo et al.  
Yoo et al further teach the metal coating only covers 30-70% of the surface of the core (paragraphs 0042-0043), that the core comprises metal film (i.e., the claimed reflection layer) thereon, a magnetic layer between the reflection inducing layer and the modifying layer (i.e., claim 13) and that the modifying layer is a platinum modifying layer (Figure 1B and paragraph 0042). Yoo et al also teach the particles have the added advantage of being sensed by various magnetic systems in a living body (paragraph 0068).  Thus, Yoo et al teach the known techniques discussed above.
With respect to the claimed “hemisphere-shaped layer,” Yoo et al show hemispheric-shaped layers of the metal (i.e., platinum) film (compare Figures 1A and 1B of Yoo et al to Figures 2A and 2B of the instant specification)
Alternatively, it is reiterated that the courts have found that changes in shape are obvious.  Thus, the claimed “hemisphere-shaped layer” is alternatively an obvious variant of the teachings of Yoo et al.
It is also reiterated that the courts have held that apparatus claims cover what a device is, not what a device does, and that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated.  Therefore, the various uses recited in the claim (e.g., using the Al or Zn layer as a reflective layer, or using the probe “for a bio-sensor”) fail to define additional structural elements of the claimed probe.  Because the cited art teaches the structural elements of the claim, the claim is obvious.
It is further reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges alternatively represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Yoo et al and Liu et al to arrive at the instantly claimed probe with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a probe having the advantage of providing nanomolar sensitivity as explicitly taught by Liu et al (Abstract) and the advantage of being sensed by various magnetic systems in a living body as explicitly taught by Yoo et al (paragraph 0068).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Liu et al and Yoo et al could have been combined with predictable results because the known techniques of Liu et al and Yoo et al predictably result in useful silica core particles.

B. 	Claim 4 will remain rejected under 35 U.S.C. 103 as obvious over Liu et al (U.S. Patent Application Publication No. US 2010/0048412 A1, published 25 February 2010) and Yoo et al (U.S. Patent Application Publication No. US 2010/0028453 A1, published 4 February 2010) as evidenced by Bourke et al (U.S. Patent Application Publication No. US 2009/0294692 A1, published 3 December 2009), Storhoff et al (U.S. Patent Application Publication No. US 2005/0250094 A1, published 10 November 2005), and the value of the refractive index of silica provided by refractiveindex.info ([retrieved on 2020-09-03].  Retrieved from the Internet: <URL:refractiveindex.info/?shelf=main&book=SiO2&page=Malitson>), and the value of the refractive index of polystyrene provided by refractiveindex.info ([retrieved on 2020-09-04]) as applied to claim 2 above, and further in view of Choma et al (Coll. Surf. A, vol. 373, pages 167-171, published online 5 November 2010) for the reasons set forth in the Final Office Action mailed 27 May 2022.


C.	Claim 4 will remain rejected under 35 U.S.C. 103 as obvious over Liu et al (U.S. Patent Application Publication No. US 2010/0048412 A1, published 25 February 2010) and Yoo et al (U.S. Patent Application Publication No. US 2010/0028453 A1, published 4 February 2010) as evidenced by Bourke et al (U.S. Patent Application Publication No. US 2009/0294692 A1, published 3 December 2009), Storhoff et al (U.S. Patent Application Publication No. US 2005/0250094 A1, published 10 November 2005), and the value of the refractive index of silica provided by refractiveindex.info ([retrieved on 2020-09-03].  Retrieved from the Internet: <URL:refractiveindex.info/?shelf=main&book=SiO2&page=Malitson>), and the value of the refractive index of polystyrene provided by refractiveindex.info ([retrieved on 2020-09-04]) as applied to claim 2 above, and further in view of Yong et al (Coll. Surf. A, vol. 290, pages 89-105, published online 10 May 2006) for the reasons set forth in the Final Office Action mailed 27 May 2022.

D.	Claims 1-4, 6, 8, 11-12 and 26 will remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/498,877 in view of Liu et al (U.S. Patent Application Publication No. US 2010/0048412 A1, published 25 February 2010) for the reasons set forth above and in the Final Office Action mailed 27 May 2022.



E.	Claims 10 and 13 will remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/498,877 in view of Liu et al (U.S. Patent Application Publication No. US 2010/0048412 A1, published 25 February 2010) as applied to claims 1, 6, and 8 above, and further in view of Yoo et al (U.S. Patent Application Publication No. US 2010/0028453 A1, published 4 February 2010) for the reasons set forth above and in the Final Office Action mailed 27 May 2022.
Response to Arguments
5.	Applicant's after-final arguments filed 27 August 2022 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	On page 9 of the remarks, Applicant cites Figures 1 and 2 of the instant specification for support of the claimed “hemisphere-shaped layer.”  It is noted that a review of the specification contains no recitation of the claimed “hemisphere-shaped layer;”  thus, the cited figures are the only support for the claimed limitation.
B.	Following a summary of the amendments,  pages 9-10 of the Remarks summarize the previously cited prior art and reference case law.  However, none of these contain any specific arguments related to the cited prior art.
C.	On pages 10-11 of the Remarks, Applicant states that Figures 2A-B and paragraphs 0027 and 0053 of the published Application appear to claim unexpected results.  However, no data is present to support these allegations.  Thus, the arguments are not persuasive.
D.	Applicant argues on page 11 of the Remarks that Liu et al do not teach a hemisphere-shaped layer and teach sharp edges.  Thus, Applicant argues Liu et al individually.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specifically, the hemisphere-shaped layer and the platinum are taught by Yoo et al above, and the obviousness of shapes is also addressed above.
E.	On pages 11-12 of the Remarks, Applicant appears to argue the cited references are non-analogous art (i.e., Liu et al is allegedly limited to “nanocrescents” for detection proteases and Yoo et al is allegedly limited to drug delivery).
In response to Applicant's apparent argument that the cited references are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both references are related to the immobilization of molecules on coated particles, as described above.
F.	In response to Applicant’s argument on pages 12-14 of the Remarks that there is no teaching, suggestion, or motivation to combine the references, it is reiterated from the Final Office Action mailed 27 May 2022 that the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the reasons for combining are clearly articulated in the rejections above.
In addition, it is also noted that the Supreme Court ruling for KSR Int’l Co. v. Teleflex, Inc. (No 04-1350 (US 30 April 2007) forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See Ex parte Smith (USPQ2d, slip op. at 20 (Bd. Pat. App. & Interf. June 25, 2007).
It is also noted that Applicant’s arguments relate to gold films, which are no longer claimed.
G.	Applicant argues on page 13 of the Remarks that the benefits of Yoo et al are not related to the gold film (which, again, is no longer claimed).
	It is also noted that Yoo et al explicitly teach covalent conjugation of an antibody to platinum is easily achieved (paragraph 0053), thereby specifically providing motivation for the use of platinum.
H. 	Applicant argues  on pages 13-14 of the Remarks that there is no articulated reason for combining nor is there any motivation provided.
However, it is reiterated from above that the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In this case, the reasons for combining are clearly articulated in the rejections above.
It is further reiterated that the Supreme Court ruling for KSR Int’l Co. v. Teleflex, Inc. (No 04-1350 (US 30 April 2007) forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.
I.	 Applicant argues on pages 14-15 of the Remarks that the previous rejections under the judicially created doctrine of obviousness-type double patenting should be withdrawn upon finding of allowable subject matter because the instant claims have an earlier filing date.  Because the instant claims are not allowable, are maintained for the reasons set forth above and in the Final Office Action mailed 27 May 2022.
Conclusion
6.	No claim is/will be allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634